UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 17-2231
                                      ___________

                                  CHRIS ANN JAYE,
                                             Appellant

                                            v.

      JOHN HOFFMAN, NJ Attorney General, in his Official Capacity and individual
    capacity; IONE CURVA, NJ Deputy Attorney General, in her Official Capacity and
  individual capacity; THE HON. PETER BUCHSBAUM, (retired) is sued individually
  and in his Official Capacity as Judge of the Law Division of Hunterdon County; THE
HON. JUDGE YOLANDA CICCONE, is sued individually and in her Official Capacity;
THE HON. JUDGE MARY C. JACOBSON, is sued in her individual capacity and in her
Official Capacity as NJ Superior Court Judge; THE HON. PATRICK MCMANIMON, is
    sued in his individual capacity and in his Official Capacity as a judge on recall from
 retirement paid by the State of New Jersey; CHRISTOPHER KOOS, Esq. is sued in his
individual capacity and in his Official Capacity as employee for the State of New Jersey;
   JUDITH IRIZZARI, is sued in her individual capacity and in her Official Capacity as
       Civil Division Manager for the Superior Court of Mercer County; CAROLINE
 RECORD, is sued in her individual capacity and in her Official Capacity as NJ Supreme
       Court's Secretary for the Office of Attorney Ethics; JUDGE ACCURSO, is sued
individually and in her Official Capacity as NJ Appellate Judge; JUDGE MANAHAN, is
 sued individually and in his Official Capacity as NJ Appellate Judge; JUDGE HAAS, is
        sued individually and in his Official Capacity as NJ Appellate Judge; JUDGE
   YANNOTTI, is sued individually and in his Official Capacity as NJ Appellate Judge;
  JUDGE HURD, is sued individually and in his Official Capacity as NJ Superior Court
    Judge; JUDGE MARBREY, is sued individually and in his Official Capacity as NJ
 Superior Court Judge; JUDGE INNES, is sued individually and in his Official Capacity
     as NJ Superior Court Judge; JUDGE GOODLEITZ, is sued individually and in his
     Official Capacity as NJ Superior Court Judge; ASHLEY CAGNON, is sued in her
    Official Capacity and individual capacity; BRIAN WILSON, is sued in his Official
 Capacity and individual capacity; BRIAN FLANAGAN, is sued in his Official Capacity
and individual Capacity; CHIEF JUSTICE STUART RABNER, is sued individually and
     in his Official Capacity as NJ Supreme Court Judge, supervisor of the NJ Office of
Attorney Ethics, Trust Fund of New Jersey and Judgment Process Services of the State of
New Jersey; JUDGE PETER SHERIDAN, is sued in his individual capacity as well as in
his official capacity as a federal judge in the United States District Court of New Jersey;
 CLERK MELFI, is sued in her individual capacity as well as in her official capacity as
 Clerk for the Office of the Clerk of Hunterdon County; JOHN DOES 1-20, (Fictitious
Names) are sued individually and in their official capacities as State actors; JOHN DOES
    (21-30), (Fictitious Names) are sued individually and in their official capacity as
               employees of the United States District Court of New Jersey

                         (D.C. Civil Action No. 1-16-cv-07771)
                                     ___________

                        ORDER FILING AMENDED OPINION
                                  ___________


RESTREPO, Circuit Judge

      It has come to the Court’s attention that the footnotes in the opinion filed in the

above-cited case contained a clerical error. Accordingly, the Court hereby files an

amended opinion.



                                                        By the Court,


                                                        s/ L. Felipe Restrepo
                                                        Circuit Judge
Dated: April 4, 2018
CJG/cc:       Chris Ann Jaye
              Ian C. Doris, Esq.